NEBEKER, Associate Judge,
dissenting:
The reasonableness of the police response, measured by objective standards, is the question in this case. See Michigan v. Summers, - U.S. -, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981). Given the facts of this case — fairly stated by Judge Kern — I perceive the police response (the seizure of the pouch) to be reasonable. To say that the failure to observe an exchange of something for the envelope makes the seizure unreasonable is unrealistic and puts a premium on traffickers arranging separate payment. To say that the delivery of the envelope means its original possessor no longer probably has any marijuana is equally unrealistic.
Common sense application of the exclusionary rule in Fourth Amendment cases is the hallmark of its continued acceptability and viability. It is the technical, impractical — almost nit-picking — analysis of facts for nonfacts which makes application of that rule the antithesis of reasonableness. My colleagues are deciding what is reasonable to them — not what is objectively reasonable given the facts and circumstances known to the police.